DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 14 January 2021.
Claims 1-24 are pending and have been presented for examination.

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.

Applicant argues (see page 13):
Thus, the Office's proposed combination of Wang and Cai either (i) causes data to bypass Cai's intermediate storage devices, thus negating the purposes of Cai's intermediate storage devices and changing a principle of operation of Cai's device or (ii) causes data to not be directly stored in Wang's cloud storage from Wang's local storage system, thus changing a principle of operation of Wang's device.
Applicant's Representative also notes that replacing a portion of Wang's device or Cai's device with a portion of the other device necessarily requires changing a principle of operation of Wang's device, Cai's device, or both devices because the replaced portion no longer operates.
Applicant's Representative further notes that just because Wang's device and Cai's device have a similar very broad goal of storing data, having this similar very broad goal does not necessarily make Wang's device and Cai's device combinable without requiring changing a principle of operation of Wang's device, Cai's device, or both devices.

The Examiner respectfully disagrees.  WANG discloses a system in which locally stored data can be migrated to a cloud storage system (column 5, lines 45-50) to provide benefits which include a reduction of storage costs (column 1, lines 50-55). WANG discloses that data is stored locally and periodically data is selected for migration to cloud storage (column 7, lines 50-55).  When data is migrated to cloud storage, the entire file is migrated.  Future access to the file then results in either the entire file, or portions of the file, being cached locally (column 14, lines 1-35).  Clearly this arrangement would result in a delay when accessing portions of a file that have been migrated to cloud storage.  CAI discloses a similar system in which locally stored data is migrated to a cloud storage system ([0021], [0026]) to provide benefits which include a reduction of storage costs ([0020], [0022]).  CAI provides an improvement in which hot data is maintained on the local storage while cold data is migrated to secondary storage ([0024]) and subsequently to cloud storage ([0026]).  The Examiner is relying upon the manner in which CAI migrates data between local and cloud storage.  Hot data remains stored locally, while cold data is permitted to migrate to the cloud storage.  Since hot data is more likely to be accessed by the host, keeping the data local will reduce any delay that would be incurred when fetching that data from cloud storage.  WANG discloses an all or nothing approach when initially migrating data.  For future access, data in WANG is fetched from the cloud.  This fetch can either retrieve the entire file, or just the portions that are necessary to satisfy the request.   The file tier 

Applicant argues (see page 14):
Applicant's Representative notes that replacing portions of Wang's device or Cai's device with portions of the other device necessarily requires material and radical modification as well as substantial reconstruction and redesign of Wang's device, Cai's device, or both devices.
Applicant's Representative also notes that just because Wang's device and Cai's device are in the same broad field of data storage, having this common broad field does not necessarily make Wang's device and Cai's device combinable without material and radical modification. Having this common broad field also does not necessarily make Wang's device and Cai's device combinable without substantial reconstruction and redesign.

The Examiner respectfully disagrees.  As explained above, the manner in which data is migrated in CAI is being incorporated into WANG. The multiple hierarchical levels of storage in CAI is not what provides the advantages keeping hot data local and cold data in remote storage.  The file tier agent in CAI tracks hot and cold data and implements policies to migrate data between each level of storage.  One of ordinary skill cloud bring the teachings of the file agent into WANG without having to bring the entire hierarchical storage system along with it.  WANG already discloses two levels of storage (local and cloud) that the file tier agent can migrate files between.  Applicant appears to suggest that when combining WANG and CAI every single element of both references would have to be merged into one combined system.  That is not true.  CAI happens to disclose a hierarchical storage system with three levels (primary-secondary-cloud) while WANG discloses a hierarchical storage system with two levels (local-cloud).  CAI discloses a slightly different manner in which data is migrated whereby a file tier agent identifies hot data and cold data, then implements a migration policy between two levels of the hierarchical storage system ([0025]: migration between primary and secondary; [0026]: migration between secondary and cloud).  It is clear that the file tier agent would be functional between two levels of a storage system and would .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-13, 15, 17, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (U.S. Patent #9,588,977) in view of CAI (U.S. Patent Application Publication #2020/0073575).


1. WANG discloses A computer-implemented method for storing information within hybrid storage with local (see column 1, lines 16-20: local storage system) and cloud-based storage devices (see column 5, lines 35-41: cloud adapter in communication with cloud storage 1 though N), at least a portion of the method being performed by a computing device comprising at least one processor (see column 20, lines 27-41: system can be implemented by processing devices), the method comprising: dividing, at the computing device, a file into multiple portions (see column 12, lines 4-6: file is split into chunks that correspond to the chunk size used on the cloud storage); storing a first portion of the multiple portions as at least one first respective separate object on a local volume stored on the local storage device without storing the at least one first respective separate object on a cloud-based storage device (see CAI below); storing a second portion of the multiple portions as at least one second respective separate object on a cloud-based volume stored on a cloud-based storage device (see column 12, lines 27-34: chunks are stored on cloud storage); and naming each stored portion of the file with a respective object name comprising file metadata describing respective characteristics of the respective portion of the file (see column 12, lines 13-26: the cloud object identifier is the name given to each chunk stored on cloud storage, the identifier comprises multiple parts such as a hash of the LIN of the original file and chunk index, both of which are metadata that describe characteristics of the portion of the file {they describe the original file from which they are a part of and they describe which part of the file the chunk is part of}).
WANG fails to disclose storing a first portion of the multiple portions as at least one first respective separate object on a local volume stored on the local storage device without storing the at least one first respective separate object on a cloud-based storage device.
CAI discloses storing a first portion of the multiple portions as at least one first respective separate object on a local volume stored on the local storage device without storing the at least one first respective separate object on a cloud-based storage device (see [0023]-[0024]: a portion of the file may remain on local storage while another portion is migrated to secondary storage).  This represents an improvement over conventional systems as the storage usage is balanced to allow for fast access to frequently used potions while saving space on expensive primary storage by moving less frequently access portions to cloud storage (see [0021]-[0022]).  WANG operates in a conventional manner as files are stored to local storage, then migrated to cloud storage.  The system will scan local storage to identify files for migration (see column 7, lines 24-56).  Incorporating the techniques disclosed by CAI would improve the performance of WANG by allowing frequently access data to remain on local storage rather than being moved to the cloud only to have to be retrieved again.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by WANG to store a first portion of a file on local storage without storing the portion on cloud storage, as shown by CAI.  The motivation for making such a modification would be to keep frequently access portions on local storage to improve performance of the storage system, as taught by CAI.  WANG and CAI are analogous references as both are directed to migration of file portions between local and secondary storage.

4. The computer-implemented method of claim 1, further comprising tagging the cloud-based volume as a data-only volume (see column 5, lines 42-51: in one embodiment metadata is retained locally while file data is migrated to the cloud).

5. The computer-implemented method of claim 1, further comprising representing the cloud-based volume as a proxy volume in a disk group (see column 13, lines 3-14: cloud storage will appear to a user as being local when requesting data stored on cloud storage).

6. The computer-implemented method of claim 1, further comprising: assigning a tier to the cloud-based volume and the local volume; and dividing the file in response to a tiered-storage decision selecting the assigned tier (see column 8, lines 47-67: data is divided and stored locally or in the cloud, data that is accessed repeatedly is kept local).

8. The computer-implemented method of claim 1, further comprising storing the file metadata on the local storage device (see column 5, lines 45-49: metadata is stored locally as a stub).

9. The computer-implemented method of claim 1, further comprising storing the respective object names on the local storage device (see column 4, lines 1-15: the locally stored stub file contains all the details regarding the chunks of the file, this includes the names).

10. The computer-implemented method of claim 1, further comprising ensuring, following a system crash, digital information consistency of the file by: identifying information movement in progress during the crash; and reorganizing information identified as being moved during the crash (see column 15, lines 1-18: recovery from errors or failures that occur during transfer between local and cloud storage; see column 14, lines 49-51: checksum validation for data returning from cloud storage; see column 13, lines 1-2: disaster recover or backup in case stub file in local storage is lost).

11. The computer-implemented method of claim 1, further comprising updating a stored portion of the file by writing the updated stored portion of the file in a new object (see column 14, lines 22-64: update process for updating a chunk of data stored previously, a new object is created when a previous object is updated) having a new respective object name (see column 12, lines 13-26: the object name includes an index number, this number will change when there is a new version of the file), wherein the new respective object name comprises file metadata describing respective characteristics of the updated stored portion of the file, including a unique number which is modified whenever the stored portion of the file is updated (see column 12, lines 13-26: the cloud object identifier is the name given to each chunk stored on cloud storage, the identifier comprises multiple parts such as a hash of the LIN of the original file and chunk index, both of which are metadata that describe characteristics of the portion of the file {they describe the original file from which they are a part of and they describe which part of the file the chunk is part of}).

12. The computer-implemented method of claim 1, further comprising reconstructing, when file system metadata relating to digital information stored on the cloud- based storage device is unusable, contents of the file including the file name by parsing object names stored on the cloud-based storage device (see column 4, lines 51-65: CMO contains reverse links to the original file to repair mapping data; see column 12, line 55 through column 13 line 2: data from cloud storage can be used to reconstruct stub file data).

13. WANG discloses A system for storing information within hybrid storage with local (see column 1, lines 16-20: local storage system) and cloud-based storage devices (see column 5, lines 35-41: cloud adapter in communication with cloud storage 1 though N), the system comprising: a dividing module, stored in memory, that divides a file into multiple portions (see column 12, lines 4-6: file is split into chunks that correspond to the chunk size used on the cloud storage); a first storing module, stored in the memory, that stores a first portion of the multiple portions as at least one first respective separate object on a local volume stored on the local storage device without storing the at least one first respective separate object on a cloud-based storage device (see CAI below); a second storing module, stored in the memory, that stores a second portion of the multiple portions as at least one second respective separate object on a cloud-based volume stored on the cloud-based storage device (see column 12, lines 27-34: chunks are stored on cloud storage); a naming module, stored in the memory, that names each stored portion of the file with a respective object name comprising file metadata describing respective characteristics of the respective portion of the file (see column 12, lines 13-26: the cloud object identifier is the name given to each chunk stored on cloud storage, the identifier comprises multiple parts such as a hash of the LIN of the original file and chunk index, both of which are metadata that describe characteristics of the portion of the file {they describe the original file from which they are a part of and they describe which part of the file the chunk is part of}); and at least one physical processor that executes the dividing module, the first storing module, the second storing module, and the naming module (see column 20, lines 27-41: system can be implemented by processing devices).
WANG fails to disclose storing a first portion of the multiple portions as at least one first respective separate object on a local volume stored on the local storage device without storing the at least one first respective separate object on a cloud-based storage device.
CAI discloses storing a first portion of the multiple portions as at least one first respective separate object on a local volume stored on the local storage device without storing the at least one first respective separate object on a cloud-based storage device (see [0023]-[0024]: a portion of the file may remain on local storage while another portion is migrated to secondary storage).  This represents an improvement over conventional systems as the storage usage is balanced to allow for fast access to frequently used potions while saving space on expensive primary storage by moving less frequently access portions to cloud storage (see [0021]-[0022]).  WANG operates in a conventional manner as files are stored to local storage, then migrated to cloud storage.  The system will scan local storage to identify files for migration (see column 7, lines 24-56).  Incorporating the techniques disclosed by CAI would improve the performance of WANG by allowing frequently access data to remain on local storage rather than being moved to the cloud only to have to be retrieved again.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by WANG to store a first portion of a file on local storage without storing the portion on cloud storage, as shown by CAI.  The motivation for making such a modification would be to keep frequently access portions on local storage to improve performance of the storage system, as taught by CAI.  WANG and CAI are analogous references as both are directed to migration of file portions between local and secondary storage.

15. The system of claim 13, further comprising: an assigning module, stored in the memory, that assigns a tier to the cloud-based volume and the local volume; and a dividing module, stored in the memory, that divides the file in response to a tiered- storage decision selecting the assigned tier (see column 8, lines 47-67: data is divided and stored locally or in the cloud, data that is accessed repeatedly is kept local).

17. WANG discloses A non-transitory computer-readable medium comprising one or more computer- executable instructions that, when executed by at least one processor of a computing device, cause the computing device to (see column 20, lines 30-32: program modules stored in memory that are executed by processing devices): divide, at the computing device, a file into multiple portions (see column 12, lines 4-6: file is split into chunks that correspond to the chunk size used on the cloud storage); store a first portion of the multiple portions as at least one first respective separate object on a local volume stored on the local storage device without storing the at least one first respective separate object on a cloud-based storage device (see CAI below); store a second portion of the multiple portions as at least one second respective separate object on a cloud-based volume stored on a cloud-based storage device (see column 12, lines 27-34: chunks are stored on cloud storage); and name each stored portion of the file with a respective object name comprising file metadata describing respective characteristics of the respective portion of the file (see column 12, lines 13-26: the cloud object identifier is the name given to each chunk stored on cloud storage, the identifier comprises multiple parts such as a hash of the LIN of the original file and chunk index, both of which are metadata that describe characteristics of the portion of the file {they describe the original file from which they are a part of and they describe which part of the file the chunk is part of}).
WANG fails to disclose storing a first portion of the multiple portions as at least one first respective separate object on a local volume stored on the local storage device without storing the at least one first respective separate object on a cloud-based storage device.
CAI discloses storing a first portion of the multiple portions as at least one first respective separate object on a local volume stored on the local storage device without storing the at least one first respective separate object on a cloud-based storage device (see [0023]-[0024]: a portion of the file may remain on local storage while another portion is migrated to secondary storage).  This represents an improvement over conventional systems as the storage usage is balanced to allow for fast access to frequently used potions while saving space on expensive primary storage by moving less frequently access portions to cloud storage (see [0021]-[0022]).  WANG operates in a conventional manner as files are stored to local storage, then migrated to cloud storage.  The system will scan local storage to identify files for migration (see column 7, lines 24-56).  Incorporating the techniques disclosed by CAI would improve the performance of WANG by allowing frequently access data to remain on local storage rather than being moved to the cloud only to have to be retrieved again.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by WANG to store a first portion of a file on local storage without storing the portion on cloud storage, as shown by CAI.  The motivation for making such a modification would be to keep frequently access portions on local storage to improve performance of the storage system, as taught by CAI.  WANG and CAI are analogous references as both are directed to migration of file portions between local and secondary storage.

19. The non-transitory computer-readable medium of claim 17, further comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device, cause the computing device to: assign a tier to the cloud-based volume and the local volume; and divide the file in response to a tiered-storage decision selecting the assigned tier (see column 8, lines 47-67: data is divided and stored locally or in the cloud, data that is accessed repeatedly is kept local).

21. The computer-implemented method of claim 1, wherein the file metadata comprises a unique number (see WANG column 4, lines 51-65: mapping information, such as an object identifier or index number would be unique.  Non-unique mapping information would be inoperable as multiple data items could be referred to using the same information and therefore create collisions).

22. The computer-implemented method of claim 1, wherein the file metadata comprises a flag identifying the respective portion of the file is stored on the cloud-based volume or the local volume (see WANG column 4, lines 25-50: flag indicating whether the LIN is a stub file or not, stub files indicated it is stored in the cloud).

Claims 2-3, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (U.S. Patent #9,588,977) and CAI (U.S. Patent Application Publication #2020/0073575), as applied to claims 1, 4-6, 8-13, 15, 17 and 19 above, and further in view of GUARRACI (U.S. Patent Application Publication #2011/0066668).

2. The computer-implemented method of claim 1 (see WANG above), further comprising creating at least one volume set, wherein the at least one volume set comprises: the local volume stored on the local storage device; and the cloud-based volume stored on the cloud-based storage device (see GUARRACI below).
WANG fails to disclose creating at least one volume set, wherein the at least one volume set comprises: the local volume stored on the local storage device; and the cloud-based volume stored on the cloud-based storage device.
GUARRACI discloses creating at least one volume set, wherein the at least one volume set comprises: the local volume stored on the local storage device; and the cloud-based volume stored on the cloud-based storage device (see [0054]: storage cloud is a heterogeneous system that comprises local storage and remote storage; see [0060]: hybrid virtual file system takes advantage of different types of architecture).  Combining the local storage and the cloud storage as a set gives the user a unified view of the storage space available while seamlessly implementing multiple protection mechanisms for the user’s data (see [0027]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by WANG to create a volume set that spans the local volume and the cloud volume as explained by GUARRACI.  The motivation for making such a modification would be to present a unified file system to the user while also seamlessly implementing data protection mechanisms, as taught by GUARRACI.  WANG and GUARRACI are analogous references as both are directed to managing data stored locally and in cloud storage.

3. The computer-implemented method of claim 2, further comprising creating a multi-volume file system comprising the at least one volume set (see WANG column 5, lines 13-41: the combination of WANG and GUARRACI would result in a multi-volume file system as the local storage is one volume and the cloud storage is a second volume).

14. The system of claim 13 (see WANG above), further comprising a creating module, stored in the memory, that creates at least one volume set, wherein the at least one volume set comprises: the local volume stored on the local storage device; and the cloud-based volume stored on the cloud-based storage device (see GUARRACI below).
WANG fails to disclose a creating module, stored in the memory, that creates at least one volume set, wherein the at least one volume set comprises: the local volume stored on the local storage device; and the cloud-based volume stored on the cloud-based storage device.
GUARRACI discloses a creating module, stored in the memory, that creates at least one volume set, wherein the at least one volume set comprises: the local volume stored on the local storage device; and the cloud-based volume stored on the cloud-based storage device (see [0054]: storage cloud is a heterogeneous system that comprises local storage and remote storage; see [0060]: hybrid virtual file system takes advantage of different types of architecture).  Combining the local storage and the cloud storage as a set gives the user a unified view of the storage space available while seamlessly implementing multiple protection mechanisms for the user’s data (see [0027]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by WANG to create a volume set that spans the local volume and the cloud volume as explained by GUARRACI.  The motivation for making such a modification would be to present a unified file system to the user while also seamlessly implementing data protection mechanisms, as taught by GUARRACI.  WANG and GUARRACI are analogous references as both are directed to managing data stored locally and in cloud storage.

18. The non-transitory computer-readable medium of claim 17 (see WANG above), further comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device, cause the computing device to create at least one volume set, wherein the at least one volume set comprises: the local volume stored on the local storage device; and the cloud-based volume stored on the cloud-based storage device (see GUARRACI below).
WANG fails to disclose create at least one volume set, wherein the at least one volume set comprises: the local volume stored on the local storage device; and the cloud-based volume stored on the cloud-based storage device.
GUARRACI discloses create at least one volume set, wherein the at least one volume set comprises: the local volume stored on the local storage device; and the cloud-based volume stored on the cloud-based storage device (see [0054]: storage cloud is a heterogeneous system that comprises local storage and remote storage; see [0060]: hybrid virtual file system takes advantage of different types of architecture).  Combining the local storage and the cloud storage as a set gives the user a unified view of the storage space available while seamlessly implementing multiple protection mechanisms for the user’s data (see [0027]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by WANG to create a volume set that spans the local volume and the cloud volume as explained by GUARRACI.  The motivation for making such a modification would be to present a unified file system to the user while also seamlessly implementing data protection mechanisms, as taught by GUARRACI.  WANG and GUARRACI are analogous references as both are directed to managing data stored locally and in cloud storage.

Allowable Subject Matter
Claims 7, 16, 20 and 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  WANG discloses multiple file metadata elements (see column 11, lines 49-65 and column 12, lines 13-26), however WANG does not contain every file metadata element specified in claims 7, 16, 20 and 23-24.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136